Civilian fay; limitation of actions. — Plaintiff sued to recover additional compensation for alleged overtime pay, the last pay period for which plaintiff makes claim ending on August 20,1960. Defendant moved to dismiss the petition on the ground that having been filed September 8, 1966, the entire claim is barred by the statute of limitations applicable to suits in the Court of Claims, 28 U.S.C. § 2501. Upon consideration of defendant’s motion and without oral argument, the court on October 9,1967, concluded that plaintiff’s claims were barred by limitations and ordered that the petition be dismissed.